     Case 4:20-cr-00677-JAS-MSA Document 16 Filed 03/30/20 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    ELENA M. KAY
3    State Bar No. 026391
     407 W. Congress, Suite 501
4    Tucson, AZ 85701-1310
5    Telephone: (520) 879-7500
     elena_m_kay@fd.org
6    Attorney for Defendant
7                            IN THE UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9
     United States of America,                               CR20-0677-TUC-JAS (MSA)
10
                    Plaintiff,                               MOTION TO MODIFY
11                                                         CONDITTIONS OF RELEASE
            vs.
12                                                            (Unopposed, First Request)
     Destiny Leticia Alvarez,
13
                    Defendant.
14
15          Defendant Destiny Leticia Alvarez, by and through counsel, hereby requests a
16
     modification of her pretrial release conditions. Ms. Alvarez would like to travel to Nogales,
17
18   Sonora, Mexico on April 18, 2020 to April 20, 2020. She would like to visit her stepfather

19   and will be staying with him at his residence. This address has been provided to her pretrial
20
     services officer. Defendant is fully aware that all other conditions of her pretrial release
21
     remain unchanged, and she has been made aware that she is to contact her pretrial services
22
23   officer before she leaves and again upon her return.

24          Defendant further requests that her United States Passport be returned to her for the
25
     sole purpose of this trip, and she will return the passport to pretrial services upon her return
26
     to the United States.
27
28
                                                    1
     Case 4:20-cr-00677-JAS-MSA Document 16 Filed 03/30/20 Page 2 of 2




1          Assistant United States Attorney Fred Cocio has been contacted and does not object
2    to this request. United States Pretrial Services Office Brenda Aguilar has also been
3
     contacted and does not object.
4
5          RESPECTFULLY SUBMITTED this 30th day of March, 2020.

6                                                JON M. SANDS
                                                 Federal Public Defender
7
                                                 s/ Elena M. Kay
8                                                ELENA M. KAY
                                                 Assistant Federal Public Defender
9
10   Copy of the foregoing has been provided
     by electronic transmittal via the CM/ECF System:
11
12   Fred Cocio – Assistant United States Attorney
13   Brenda Aguilar – United States Pretrial Services Officer
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
